Case: 5:13-cr-00008-KKC Doc #: 534 Filed: 02/17/21 Page: 1 of 5 - Page ID#: 8259




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON

UNITED STATES OF AMERICA,                               CRIMINAL NO. 5:13-8-KKC
      Plaintiff,

v.                                                       OPINION AND ORDER

ERNEST WILLIAM SINGLETON,
      Defendant.


                                       ** ** ** ** **

       This matter is before the Court on Defendant Ernest William Singleton’s renewed

motion for compassionate release. (DE 531.) On June 20, 2013, a jury convicted Singleton of

the following offenses: conspiracy to distribute oxycodone; maintaining a place for the

purpose of distributing oxycodone; conspiracy to distribute Schedule IV drugs; distributing

Schedule IV and Schedule II narcotics; aiding and abetting the same; and various money

laundering offenses. (DE 201; DE 285 at 1-2.) This Court sentenced Singleton to 240 months

of imprisonment on April 29, 2014. (DE 285 at 3.) His projected release date is June 26,

2030. Singleton is currently incarcerated at Elkton FCI.

       Singleton now moves the Court to modify his sentence under 18 U.S.C. § 3582(c)(1)(A),

which provides for what is commonly referred to as “compassionate release.” He contends

that he is at a high risk of becoming severely ill or dying from COVID-19 because of his

obesity and heart and lung conditions. Singleton also requests that the Court modify his

conditions of supervision release by ordering a term of home confinement. For the following

reasons, Singleton’s motion (DE 531) is denied.




                                             1
Case: 5:13-cr-00008-KKC Doc #: 534 Filed: 02/17/21 Page: 2 of 5 - Page ID#: 8260




                                               I.

       Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court could

not grant a motion for compassionate release unless the director of the Bureau of Prisons

(“BOP”) filed the motion. See 18 U.S.C. § 3582(c)(1)(A) (2002). The First Step Act amended

§ 3582(c)(1)(A) to allow the court to grant a motion for compassionate release filed by the

defendant himself “after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier . . . ” 18 U.S.C. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec.

21, 2018). The Sixth Circuit has determined that the occurrence of one of the two events

mentioned in the statute is a “mandatory condition” to the Court granting compassionate

release. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the government

“properly invoke[s]” the condition, the Court must enforce it.      Id. at 834 (citation and

quotation marks omitted). Here, the government concedes that more than 30 days have

elapsed since Singleton made his request to the warden of his facility. (DE 533 at 2.)

Therefore, the Court has authority to consider Singleton’s request for compassionate release.

                                            II.

       The compassionate release statute permits this Court to “reduce the term of

imprisonment” and “impose a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of imprisonment.”

18 U.S.C. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

the Court may grant this relief only if it finds that “extraordinary and compelling reasons

warrant such a reduction,” and the “reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).



                                              2
Case: 5:13-cr-00008-KKC Doc #: 534 Filed: 02/17/21 Page: 3 of 5 - Page ID#: 8261




       The statute does not define what it means to be “extraordinary and compelling.” The

commentary to the policy statement by the Sentencing Commission applicable to Section

3582(c)(1)(A) provides some guidance; however, the Sixth Circuit has recently determined

that the policy statement applies only to motions filed by the BOP and does not apply when

a defendant moves for compassionate release on his own behalf. United States v. Jones, 980

F.3d 1098, 1108-11 (6th Cir. 2020). In such cases, district courts are no longer constrained

by the reasons enumerated in § 1B1.13’s application note. See id.; United States v. Elias, 984

F.3d 516, 519 (6th Cir. 2021); see also United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020). Thus, courts need not rely on the application note as binding in its analysis; instead,

a court may exercise its “full discretion” to determine whether the defendant has

demonstrated extraordinary and compelling reasons for compassionate release, Jones, 980

F.3d at 1111, and, if so, whether the section 3553(a) factors weigh in favor of release.

       For purposes of this motion, the Court will assume that Singleton’s health conditions

amidst the COVID-19 pandemic in a prison setting present extraordinary and compelling

circumstances that would warrant a sentence reduction. Even assuming, however, that

extraordinary and compelling circumstances do exist that warrant a sentence reduction, the

Court must still consider whether “the factors set forth in section 3553(a) to the extent that

they are applicable” support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A);

Jones, 980 F.3d at 1107-1108. These factors include:

       (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

       (2) the need for the sentence imposed--
              (A) to reflect the seriousness of the offense, to promote respect for the
                  law, and to provide just punishment for the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant; and
              (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
                  effective manner; [and]

                                               3
Case: 5:13-cr-00008-KKC Doc #: 534 Filed: 02/17/21 Page: 4 of 5 - Page ID#: 8262




       (3) the kinds of sentences available;

18 U.S.C. § 3553(a)(1)-(3).

       The § 3553(a) factors also include the “kinds of sentence and the sentencing range”

established in the guidelines; “any pertinent policy statement” issued by the Sentencing

Commission; “the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct;” and “the need to provide

restitution to any victims of the offense.” § 3553(a)(4)-(7).

       The Court considered these factors extensively at Singleton’s sentencing hearing and

has reconsidered these factors for the purposes of this motion. (DE 327, Sentencing Tr.) The

nature and circumstances of Singleton’s crimes are serious and violent. Singleton was the

leader and organizer of a scheme to illegally distribute narcotics through medical facilities

that he owned and operated. (Sentencing Tr. at 20:23-21:3, 50:21-52:1.) The scheme involved

a significant amount of oxycodone—approximately 2,500,000 units of oxycodone were

prescribed at Singleton’s clinics. (PSR ¶ 36.) Moreover, firearms were always present at the

various clinics where quantities of cash from the drug trafficking enterprise were stored, and

Singleton had firearms on him while transporting the cash. (Sentencing Tr. at 17:19-23.)

While Singleton has no significant criminal history (Sentencing Tr. at 49:15-16), Singleton’s

drug trafficking offenses suggest that he poses a continued danger to the safety of the

community. See United States v. Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010) (“[D]rug

trafficking is a serious offense that, in itself, poses a danger to the community.”). Based upon

the record before it, the Court cannot find that Singleton would not pose a danger to the

community if he were to be released.

       The guideline range for Singleton, as established under the sentencing guidelines,

was 292 months to 365 months, but Singleton was sentenced to 240 months. (Sentencing Tr.


                                                4
Case: 5:13-cr-00008-KKC Doc #: 534 Filed: 02/17/21 Page: 5 of 5 - Page ID#: 8263




at 23:7-11, 52:23-53-3.) Therefore, Singleton was sentenced below the sentencing guideline

range, and he has only served approximately 38% of his term. (See 533-1 at 3.) The Court

commends Singleton for the steps that he has taken while incarcerated to rehabilitate

himself, including educating other inmates and completing several adult continuing

education programs. (DE 531-1 at 4, 7.) However, considering the need for Singleton’s prison

term to deter future criminal conduct, promote respect for the law, and provide just

punishment, release is simply not appropriate.

         Further, to the extent that Singleton requests that the Court order that he serve the

remainder of his sentence on home confinement, this Court has no authority to do so. The

BOP is the entity that has the authority to designate the place of a prisoner’s imprisonment,

not the court. 18 U.S.C. § 3621(b); United States v. Townsend, 631 F. App’x 373, 378 (6th Cir.

2015).

                                                 III.

         Accordingly, in consideration of the § 3553(a) factors and for the reasons stated in this

opinion, it is not appropriate to order Singleton’s release at this time. The Court HEREBY

ORDERS that Defendant Ernest William Singleton’s motion for compassionate release (DE

531) is DENIED.

         Dated February 17, 2021




                                                 5
